Tengasco, Inc. 11121 Kingston Pike, Suite E Knoxville, TN 37934 865.675.1621 (facsimile) December 30, 2010 Mr. Karl Hiller, Branch Chief, Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549VIA EDGAR FILING Re: Tengasco, Inc. Form 10-K for the Year Ended December 31, 2009 File No. 1-15555 Dear Mr. Hiller: Tengasco, Inc. hereby responds as follows to each of the six numbered items in your letter dated December 8, 2010. We believe that disclosure needed for sound investment decisions was in fact made in our original filings of our Form 10-K for the year ending December 31, 2009.However, in order to enhance the disclosure made in our original filings, we are willing to amend our Form 10-K as set out below and as may be further suggested following your consideration of our responses and the receipt of any additional comments you may have. For your convenience, we include the text of each of your comments underlined for reference, together with our corresponding responses, below: Form 10-K for the Fiscal Year Ended December 31, 2009 Properties, page 31 Reserve Analyses, page 34 1. We note your disclosure indicating that-your reserves estimates were prepared by LaRoche Petroleum Consultants, Ltd. (LaRoche). Please file as an exhibit to your Form 10-K the reserve report from LaRoche; including all the information required by Item 1202(a)(8) of Regulation S-K. OUR RESPONSE: We will add the attached report prepared by LaRoche as an exhibit – we have redacted references to probable and possible reserves as we had elected to not include this information in our original 10-K filing.In addition, the consent letter from LaRoche only references use of the proved reserve information. Total Proved Reserves as of December 31, 2009, page 35 2. Please expand your disclosure to discuss all the information about your proved undeveloped reserves (PUD) as required by Item 1203 of Regulation S-K. We note from your disclosure on page F-38 that PUD make up 26% of your total proved reserves as of December 31, 2009. OUR RESPONSE:We will add the following language after the reserve tables on page 35: Historically, all drilling has primarily been funded by cash flows from operations.At price levels used in the December 31, 2008 reserve report, cash flows generated from oil and gas properties as well as availability under the Company’s credit facility were insufficient to develop the Company’s proved undeveloped prospects within a five year period and therefore the associated proved undeveloped reserves were not included in the Company’s report at December 31, 2008.At 2009 price levels, cash flows generated from oil and gas properties were again sufficient to develop the Company’s proved undeveloped prospects within a five year period and therefore the associated proved undeveloped reserves were included in the Company’s report at December 31, 2009.All proved undeveloped reserves included in the Company’s report related to oil prospects in Kansas.During 2008, oil price realization ranged from a high of $127.29 per barrel in June 2008 to a low of $31.69 per barrel in December 2008.Prior to the significant drop in oil prices, approximately 50 MBbl of proved undeveloped reserves from the McElhaney A#1, Veverka B#1, and Veverka B#2 were converted into proved developed reserves.During 2009, no proved undeveloped reserves were converted into proved developed reserves. 3. Please expand your disclosure on page 36 to discuss the qualifications of the technical person(s) primarily responsible for overseeing the preparation of your reserves estimates to comply with Item 1202(a)(7) of Regulation S-K. OUR RESPONSE: We will modify the last paragraph under the Reserve Analysis section on page 36 (additions to existing language and/or modifications are highlighted): Management has established, and is responsible for, internal controls designed to provide reasonable assurance that the estimates of proved reserves are computed and reported in accordance with SEC rules and regulations as well as with established industry practices.The Company’s CEO and the Vice President responsible for management of properties located onshore Texas Gulf Coast and offshore Texas/Louisiana each have extensive professional engineering experience evaluating both domestic and international reserves on a well by well basis and on a company wide basis.On a semi-annual basis, management and staff meet with LaRoche to review properties and discuss assumptions to be used in the calculation of reserves.Management reviews all information submitted to LaRoche to ensure the accuracy of the data.Management also reviews and compares the final report from LaRoche with the Company’s in-house reserve calculations and discusses any differences with LaRoche. In addition we will add the following language to the reserve analysis paragraph on page 34: The technical persons at LaRoche responsible for preparing the Company’s reserve estimates meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the standards pertaining to the estimating and auditing of oil and gas reserves information promulgated by the Society of Petroleum Engineers.Our independent third party engineers do not own an interest in any of our properties and are not employed by the company on a contingent basis. Financial Statements Note 1 Description of Business and Significant Accounting Policies, page F-10 Revenue Recognition, page F-10 4. We note your disclosure stating that revenues are recognized based on actual volumes of oil and gas sold to purchasers. Please expand your disclosure to discuss conditions that must be met before you consider the transaction a sale, noting the guidance in FASB ASC Sections 605-10-S25 and S99. OUR RESPONSE: We will add the following language to the end of the Revenue Recognition disclosure on page 45 and F-10: Revenues are recognized based on actual volumes of oil and gas sold to purchasers at a fixed or determinable price, when delivery has occurred and title has transferred, and collectability is reasonably assured. Oil and Gas Properties, page F-11, 5. Please expand your disclosure under this heading, as well as on page 46, to discuss how the cost or estimated fair value of unproven properties affects the limitation of your net capitalized costs. Please be sure that your disclosures address both points (B) and (C) of Rule 4-10(c)(4) of Regulation S-X. OUR RESPONSE: We will modify the ceiling limitation language on page 46 to read as follows (additions to existing language and/or modifications are highlighted): The capitalized oil and gas property, less accumulated depreciation, depletion and amortization and related deferred income taxes, if any, are generally limited to an amount (the ceiling limitation) equal to the sum of: (a) the present value of estimated future net revenues computed by applying an average price (arithmetic average of the beginning of the month prices for the prior 12 months) to estimated future production of proved oil and gas reserves, less estimated future expenditures (based on current costs) to be incurred in developing and producing the reserves using a discount factor of 10% and assuming continuation of existing economic conditions; and (b) cost of properties not being amortized; and (c) the lower of cost or estimated fair value of unproven properties.Prior to the year ending December 31, 2009, the ceiling limitation was calculated using the year-end price.The change from using the year-end price to using the average price was based on adoption of ASU 2010-03, Extractive Activities – Oil and Gas (“Topic 932”); Oil and Gas Reserve Estimation and Disclosures (see page 48 of the Recent Accounting Pronouncements section). We will modify the ceiling limitation language on page F-11 to read as follows (additions and/or modifications are highlighted): This test compares the net capitalized cost (capitalized cost of oil and gas properties, net of accumulated depreciation, depletion and amortization and related deferred income taxes) to the present value of estimated future net revenues from oil and gas properties using an average price (arithmetic average of the beginning of month prices for the prior 12 months) and current costs discounted at 10%, plus cost of properties not being amortized and the lower of cost or estimated fair value of unproven properties (ceiling).Prior to the year ending December 31, 2009, the ceiling was calculated using the year-end price.The change from using the year-end price to using the average price was based on adoption of ASU 2010-03, Extractive Activities – Oil and Gas (“Topic 932”); Oil and Gas Reserve Estimation and Disclosures (see page F-15 of the Recent Accounting Pronouncements section). Note 23 Supplemental Oil and Gas Information (Unaudited), page F-35 Estimated Quantities of Oil and Gas Reserves, page F-37 6. Please expand your disclosure to explain the reasons for the significant revisions of your previous reserves estimates for all periods presented to comply with FASB ASC paragraph 932-235-50-5. OUR RESPONSE: We will modify the Estimated Quantities of Oil and Gas Reserves disclosure on page F-37 to read as follows (additions to existing language and/or modifications are highlighted): Estimated Quantities of Oil and Gas Reserves The following table sets forth the Company’s net proved oil and gas reserves and the changes in net proved oil and gas reserves for the years ended December 31, 2009, 2008 and 2007. Oil (MBbl) Gas (MMcf) MBOE Proved reserves at December 31, 2006 Revisions of previous estimates (1) Improved recovery 19 - 19 Purchase of reserves in place 16 - 16 Extensions and discoveries 14 - 14 Production Sales of reserves in place - - - Proved reserves at December 31, 2007 Revisions of previous estimates (2) Improved recovery 59 - 59 Purchase of reserves in place - Extensions and discoveries - Production Sales of reserves in place - - Proved reserves at December 31, 2008 Revisions of previous estimates (3) Improved recovery - - - Purchase of reserves in place - - - Extensions and discoveries - - - Production Sales of reserves in place Proved reserves at December 31, 2009 Proved developed reserves at: December 31, 2007 December 31, 2008 December 31, 2009 Proved undeveloped reserves at: December 31, 2007 - December 31, 2008 - - - December 31, 2009 - The 700 MBbl upward revision in oil reserves was primarily due to higher oil prices used at December 31, 2007 compared to prices used at December 31, 2006.The higher prices used caused the upward revision for two reasons.First, the higher prices used allowed the inclusion of the estimates of some wells that at lower prices were uneconomic to be produced.Second, the higher oil prices used postponed the date all wells would eventually be shut down as unprofitable and thus extended the economic life of all wells for the purpose of the calculations of estimates.Therefore, both the increased number of economically producible wells, and the incremental volumes resulting from a longer economic production period are included in the reserve report. The proved undeveloped reserve volumes decreased 664 MBbl.At 2008 price levels, cash flows generated from oil and gas properties as well as availability under the Company’s credit facility were insufficient to develop the Company’s proved undeveloped prospects that existed at December 31, 2008 within a five year period and therefore the associated proved undeveloped reserves were required to be and were dropped for our report.The remaining 649 MBbl downward revision in oil reserves was primarily due to lower oil prices used at December 31, 2008 compared to prices used at December 31, 2007.The lower oil prices decreased the economic life of Company wells.In addition, certain wells that were economic at higher prices would not be able to be produced economically at decreased price levels. Therefore, the decremental volumes resulting from a shorter economic production period as well as the decreased number of economically producible wells were excluded from the reserve report. The proved undeveloped reserve volumes increased 694 MBbl.At 2009 price levels, cash flows generated from oil and gas properties were sufficient to develop the Company’s proved undeveloped prospects within a five year period and therefore the associated proved undeveloped reserves were included in our report at December 31, 2009.The remaining 509 MBbl upward revision in oil reserves were primarily due to higher oil prices used at December 31, 2009 compared to prices used at December 31, 2008.The higher oil prices extended the economic life of certain Company wells.In addition, certain wells that were uneconomic at lower prices were able to be produced economically at increased price levels. Therefore, the incremental volumes resulting from a longer production period as well as the increased number of economically producible wells were included in the reserve report.The 721 MMcf downward revision in gas reserves was primarily due to lower gas prices used at December 31, 2009 compared to prices used at December 31, 2008.The lower gas prices decreased the economic life of certain Company wells.In addition, certain wells that were economic at higher prices were not able to be produced economically at decreased price levels. Therefore, the decremental volumes resulting from a shorter production period as well as the decreased number of economically producible wells were excluded from the reserve report. Tengasco, Inc. acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing, that SEC staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We will await further comment from you with regard to each these matters before preparing and filing any amended pages of the Form 10-K as may be indicated in response to items 1-6 above to enhance the overall disclosure currently provided therein.The Company continues to believe that the disclosure contained in the filings is sufficient to provide all information required to provide investors with the opportunity to make informed investment decisions. Very truly yours, TENGASCO, INC. BY: s/Jeffrey R. Bailey JEFFREY R. BAILEY, Chief Executive Officer
